

114 HRES 807 IH: Expressing support for designation of May 5, 2017, as “National Day of Awareness for Missing and Murdered Native Women and Girls”.
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 807IN THE HOUSE OF REPRESENTATIVESJuly 5, 2016Mr. Zinke (for himself, Mr. Young of Alaska, Mrs. Kirkpatrick, Mrs. Lawrence, Mr. Cramer, Ms. Brown of Florida, Ms. Lee, Mr. Aderholt, Mr. Pearce, Ms. McCollum, and Mr. Cole) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for designation of May 5, 2017, as National Day of Awareness for Missing and Murdered Native Women and Girls.
	
 Whereas, according to a study commissioned by the Department of Justice, in some tribal communities, American Indian women face murder rates that are more than 10 times the national average;
 Whereas, according to the Centers for Disease Control and Prevention, homicide was the third leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the fifth leading cause of death for American Indian and Alaska Native women between 25 and 34 years of age;
 Whereas little data exist on the number of missing American Indian and Alaska Native women in the United States;
 Whereas, on July 5, 2013, Hanna Harris, a member of the Northern Cheyenne Tribe, was reported missing by her family in Lame Deer, Montana;
 Whereas the body of Hanna Harris was found 5 days after she went missing; Whereas Hanna Harris was determined to have been raped and murdered and the individuals accused of committing those crimes were convicted;
 Whereas the case of Hanna Harris is only one example of many similar cases; and Whereas Hanna Harris was born on May 5, 1992: Now, therefore, be it
		
	
 That the House of Representatives— (1)supports the designation of National Day of Awareness for Missing and Murdered Native Women and Girls; and
 (2)calls on the people of the United States and interested groups to— (A)commemorate the lives of missing and murdered American Indian and Alaska Native women whose cases are documented and undocumented in public records and the media; and
 (B)demonstrate solidarity with the families of victims in light of these tragedies. 